Citation Nr: 1121903	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  07-34 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than September 16, 2005, for the grant of service connection for right ankle tendonitis, cervical degenerative disc disease with intervertebral disc syndrome, ulnar nerve deficit, left ankle tendonitis, right knee arthritis, scars, status post stab wound of the liver, and 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1982 to September 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia that assigned an effective date of June 15, 2006, for service connection for the seven disabilities shown on the title page, hereinafter referred to as multiple disabilities.

During the course of this appeal, the effective dates for service connection for the multiple disabilities were changed to September 16, 2005.  This action did not satisfy the Veteran's appeal.

The Board notes that an appeal consists of a timely filed Notice of Disagreement (NOD) in writing, and after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2010).  

The record reflects that the Veteran filed an NOD with the initial evaluations assigned for right ankle tendonitis (claimed as ankle pain) and cervical degenerative disc disease with intervertebral disc syndrome (claimed as neck injury, whip lash).  An SOC was furnished for these issues in July 2009; however, the Veteran did not subsequently file a Substantive Appeal.

Moreover, in a May 2011 brief, the Veteran's representative asserted that the Veteran is entitled to service connection for hearing loss, pericarditis, and left patellar tendonitis.  These issues are not before the Board, as reflected in the formal appeal, VA Form 9, submitted in October 2007. 

Therefore, the issues of entitlement to an initial evaluation in excess of 20 percent for right ankle tendonitis (claimed as ankle pain); entitlement to an initial evaluation in excess of 10 percent for cervical degenerative disc disease with intervertebral disc syndrome (claimed as neck injury, whip lash); and service connection for hearing loss, pericarditis, and left patellar tendonitis are referred to the RO for any indicated action.


FINDING OF FACT

The Veteran's original claim for service connection for multiple disabilities was received by VA on September 16, 2002, before his discharge from service on September 30, 2002; his DD Form 214 was submitted less than one year after the RO's letter informing him to submit the form.


CONCLUSION OF LAW

Entitlement to an effective date of October 1, 2002, for the grant of service connection for multiple disabilities is established.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

VA is required to identify and act on an informal claim.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

Any communication or action indicating an intention to apply for one or more benefits under the laws administered by VA from a claimant, his or her duly appointed representative, a Member of Congress, or some person acting as next friend of the claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155; Kessel v. West, 13 Vet. App. 9 (1999).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If the formal claim is received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110.  The implementing regulation clarifies this to mean that the effective date for direct service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the date receipt of the claim or the date the entitlement arose, whichever is later. 38 C.F.R. § 3.400(b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he filed an original claim for service connection for multiple disabilities on September 16, 2002, before his discharge from service on September 30, 2002.  He also asserts that he complied with the instructions given by the RO in a letter dated September 17, 2002 by returning his signature page immediately and submitting a photocopy of his DD Form 214 in November 2002 after he received it.  

The Board notes that the Veteran's representative argues in a May 2011 brief that the Veteran never received the aforementioned letter dated September 17, 2002, from the RO, but the Board finds that this is not an accurate portrayal of the Veteran's assertions.
  
The Board finds that the Veteran therefore contends that service connection for multiple disabilities should be from October 1, 2002, the day following his separation from active service.

The record contains a VA Form 21-526 (Veteran's Application for Compensation and/or Pension) dated September 16, 2002, in which the applicant claimed the aforementioned multiple disabilities began during his period of active service.

The record also contains the aforementioned letter from the RO dated September 17, 2002, that requested the Veteran to complete a signature page and notified him that VA required a copy of his discharge papers within one year from the date of the letter or the date of his discharge, whichever was later.  

The Veteran completed and returned the signature page in September 2002.  In October 2002 correspondence, the RO requested the Veteran to submit a copy of his DD214 or other discharge document.  As noted above, the Veteran contends that he did so in November 2002.  The record does not contain the DD 214 purportedly submitted by the Veteran in November 2002.  The record does show that he submitted an internet inquiry to VA on September 16, 2005, essentially asking why VA had not responded to his claim.  The threshold question before the Board is whether the Veteran completed the application process he started by filing the VA Form 21-526 (Veteran's Application for Compensation and/or Pension) in September 16, 2002.  

The Court has ruled that there is a "presumption of regularity" under which it is presumed that Government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992), [citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)].  While the Ashley case dealt with regularity of procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied this presumption of regularity to procedures at the RO.

Thus, it is presumed that if the Veteran had submitted a DD 214 in November 2002, it would have been associated with his claims file.  However, the Board has determined that that the presumption has been rebutted in this case.  In this regard the Board notes that the Veteran was diligent in submitting the VA Form 21-526 while on active duty, submitting the requested signature page promptly, and inquiring about the status of his claims in September 2005.  In sum, the Board has found the Veteran's actions and statements to be convincing evidence that he submitted his DD 214 in November 2002, as contended.  

Accordingly, entitlement to an effective date of October 1, 2002, for the grant of service connection for multiple disabilities is in order.


ORDER

Entitlement to an effective date of October 1, 2002, for the grant of service connection for right ankle tendonitis, cervical degenerative disc disease with intervertebral disc syndrome, ulnar nerve deficit, left ankle tendonitis, right knee arthritis, scars, status post stab wound of the liver, and hemorrhoids is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


